BARNARD, P. J.
The respondents have moved to dismiss this appeal on the ground that the appellants have failed to file a request for the preparation of a transcript, that no such transcript has ever been prepared or settled, that no bill of exceptions has been prepared or settled, and that the time for taking these steps, or either of them, has expired.
It appears from the certificate of the clerk of the trial court that notice of appeal was filed on December 27, 1937, that no notice to prepare a transcript has ever been filed, that no reporter’s transcript or clerk’s transcript has been filed, and that no bill of exceptions has been filed. It further appears that no extension of time for the preparation of a record has been granted and the appellants-made no appearance in this court in response to the notice of this motion which was served upon them. The statutory time within which a record on appeal may be prepared and filed having expired, the motion must be granted. (Stewart v. Marple, 126 Cal. App. 771 [15 Pac. (2d) 202].)
The motion is granted and the appeal is dismissed.
Marks, J., and Griffin, J., concurred.